DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The applicant has added new claims 33-41 and canceled claim 28, on the AFCP filed on 08/25/2021 and canceled claims 1-20 previously.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David P. Sheldon (Reg. No. 62,494) on 09/09/21.

Claim amendments

Please cancel claims 33, 34, 36, 37, 39, 40.
Claim 21. (Currently amended)  An electronic device for fault-tolerant storage of data, comprising:
one or more processors; and
a storage medium readable by the one or more processors via a file system driver;

wherein the metaroot includes a reference to an allocation tree structure, and wherein the metaroot references a Q-Block for management of unallocated memory blocks;
wherein the allocation tree structure tracks allocated storage blocks and free blocks, and wherein the allocation tree structure tracks free blocks in a free block tree having a root block, a plurality of intermediate blocks, and a plurality of leaf blocks;
wherein the root block includes a plurality of pointers to intermediate blocks;
wherein each intermediate block of the plurality of intermediate blocks includes a plurality of pointers to intermediate blocks or leaf blocks; [[and]]
wherein each leaf block of the plurality of leaf blocks indicates one or more free blocks on the storage medium;
wherein the allocated storage blocks tracked by the allocation tree structure include allocations of blocks for the free block tree; and
wherein the Q-Block is configured to track freed storage block allocations that are removed from the free block tree, and to supply storage block allocations to add blocks to the free block tree; 
wherein tracking allocated storage blocks and free blocks includes:
determining a number of blocks needed to expand the free block tree to hold a newly freed block;
obtaining the determined number of blocks from the Q-block; and
using at least the obtained blocks to add an indication of the newly freed block to the free block tree; and
wherein obtaining the determined number of blocks from the Q-block includes, in response to determining that a number of blocks stored in the Q-block is less than the determined number of blocks:
removing a first number of blocks from the free block tree to increase the number of blocks stored in the Q-block to determined number of blocks; and
adding the blocks removed from the free block tree to the Q-block.
Claim 25.  (Currently amended)  A method of fault-tolerant storage of data, the method comprising:
storing, by one or more processors of an electronic device, file system structures including a master block on a storage medium, wherein the master block references a metaroot for storing file allocation information;
wherein the metaroot includes a reference to an allocation tree structure, and wherein the metaroot references a Q-Block for management of unallocated memory blocks;
wherein the allocation tree structure includes a free block tree having a root block, a plurality of intermediate blocks, and a plurality of leaf blocks;
wherein the root block includes a plurality of pointers to intermediate blocks;
wherein each intermediate block of the plurality of intermediate blocks includes a plurality of pointers to intermediate blocks or leaf blocks; and
wherein each leaf block of the plurality of leaf blocks indicates one or more free blocks on the storage medium;

tracking, using the Q-Block, freed storage block allocations that are removed from the free block tree; and
supplying, using the Q-Block, storage block allocations to add blocks to the free block tree; 
wherein tracking allocated storage blocks and free blocks includes:
determining a number of blocks needed to expand the free block tree to hold a newly freed block;
obtaining the determined number of blocks from the Q-block; and
using at least the obtained blocks to add an indication of the newly freed block to the free block tree; and
wherein obtaining the determined number of blocks from the Q-block includes, in response to determining that a number of blocks stored in the Q-block is less than the determined number of blocks:
removing a first number of blocks from the free block tree to increase the number of blocks stored in the Q-block to determined number of blocks; and
adding the blocks removed from the free block tree to the Q-block.
Claim 29.  (Currently amended)  A nontransitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by one or more processors of an electronic device, cause the electronic device to:
store file system structures including a master block on a storage medium, wherein the master block references a metaroot for storing file allocation information;

wherein the allocation tree structure includes a free block tree having a root block, a plurality of intermediate blocks, and a plurality of leaf blocks;
wherein the root block includes a plurality of pointers to intermediate blocks;
wherein each intermediate block of the plurality of intermediate blocks includes a plurality of pointers to intermediate blocks or leaf blocks; and
wherein each leaf block of the plurality of leaf blocks indicates one or more free blocks on the storage medium;
track, using the allocation tree structure, allocated storage blocks and free blocks, including tracking allocations of blocks for the free block tree;
track, using the Q-Block, freed storage block allocations that are removed from the free block tree; and
supply, using the Q-Block, storage block allocations to add blocks to the free block tree; 
wherein tracking allocated storage blocks and free blocks includes:
determining a number of blocks needed to expand the free block tree to hold a newly freed block;
obtaining the determined number of blocks from the Q-block; and
using at least the obtained blocks to add an indication of the newly freed block to the free block tree; and
wherein obtaining the determined number of blocks from the Q-block includes, in response to determining that a number of blocks stored in the Q-block is less than the determined number of blocks:
removing a first number of blocks from the free block tree to increase the number of blocks stored in the Q-block to determined number of blocks; and
adding the blocks removed from the free block tree to the Q-block.
Claim 35.  (Currently amended)  The 21, wherein obtaining the determined number of blocks from the Q-block further includes, in response to determining that the number of blocks stored in the Q-block is less than the determined number of blocks:
removing additional blocks from the free block tree as part of at least one merge caused by removing the first number of blocks from the free block tree; and
adding the additional blocks removed from the free block tree to the Q-block.
Claim 38.  (Currently amended)  The method of Claim [[37]] 25, wherein obtaining the determined number of blocks from the Q-block further includes, in response to determining that the number of blocks stored in the Q-block is less than the determined number of blocks:
removing additional blocks from the free block tree as part of at least one merge caused by removing the first number of blocks from the free block tree; and
adding the additional blocks removed from the free block tree to the Q-block.
Claim 41.  (Currently amended)  The nontransitory computer-readable medium of Claim [[40]] 29, wherein obtaining the determined number of blocks from the Q-block 
removing additional blocks from the free block tree as part of at least one merge caused by removing the first number of blocks from the free block tree; and
adding the additional blocks removed from the free block tree to the Q-block.

Allowable Subject Matter
	Claims 21-27, 29-32, 35, 38, 41 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of records do not explicitly teach “wherein the allocation tree structure tracks allocated storage blocks and free blocks, and wherein the allocation tree structure tracks free blocks in a free block tree having a root block, a plurality of intermediate blocks, and a plurality of leaf blocks; wherein the root block includes a plurality of pointers to intermediate blocks; wherein each intermediate block of the plurality of intermediate blocks includes a plurality of pointers to intermediate blocks or leaf blocks; wherein each leaf block of the plurality of leaf blocks indicates one or more free blocks on the storage medium; wherein the allocated storage blocks tracked by the allocation tree structure include allocations of blocks for the free block tree; and wherein the Q-Block is configured to track freed storage block allocations that are removed from the free block tree, and to supply storage block allocations to add blocks to the free block tree; wherein tracking allocated storage blocks and free blocks includes: determining a number of blocks needed to expand the free block tree to hold a newly freed block; obtaining the determined number of blocks from the Q-block; and using at least the obtained blocks to add an .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/Examiner, Art Unit 2159                                                                                                                                                                                                        /ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159